Citation Nr: 1129236	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-08 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970, and from January 2005 to April 2006.  He also had service with the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The Board notes that service connection for post traumatic stress disorder was granted by the RO in a March 2009 rating decision.  As such, this issue is no longer before the Board.

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left knee disability was not present until more than one year after his last period of active service, is not etiologically related to his active service, and was not caused or permanently worsened by his service-connected right knee disability.

CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by active service, its incurrence or aggravation during active service may not be presumed, and it is not proximately due to or the result of a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§  3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided complete VCAA notice by letter mailed in March 2007, prior to the RO's initial adjudication of the claims.  In addition, the Veteran's service treatment records, as well as pertinent post-service treatment records, have been obtained, and VA examinations have been provided.  

Further regarding the duty to assist, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2010).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744- 47 (Sept. 7, 2006). However, given the basis of the denial as noted below, any further discussion of the amendment is unnecessary.].

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Legal Analysis

The Veteran contends that his left knee disability is related to his service-connected right knee disability.

Service treatment records reflect numerous complaints of knee pain and physical profiles associated with his service-connected right knee disability.  However, with the exception of a July 1968 treatment record reflecting treatment for a left knee injury, with no further complaints, the service treatment records are silent to any complaints of or treatment for a left knee injury.  Furthermore, the report of the March 1970 separation examination reflects that his lower extremities were normal at the end of his first period of active service.  Likewise, an April 2006 Post-Deployment Health Assessment indicates that, other than permanent right knee pain, the Veteran denied all other health problems at the end of his second period of active service.

The Veteran submitted numerous post-service VA treatment records that reflect treatment for other clinical conditions.  However, the records are silent to any complaints of, or treatment for, a left knee disability.

The Veteran was afforded a VA examination in June 2007.  The examiner noted that the Veteran worked part time as a groundskeeper and that he had worked in maintenance over the years.  The examiner noted that a July 1968 record showed an injury to the left knee in the barracks, with no further complaints.  The examiner noted that the Veteran's service records included numerous complaints of and treatment for right knee disorders, and particularly indicated that the Veteran had a right knee patellar procedure in 2003.  The examiner noted that the Veteran reported having no problems with the left knee prior to service, and further never had any problems with the left knee throughout his service.  The Veteran denied any current left knee problems, and denied any symptoms of swelling, weakness, locking or giving way.  Physical examination showed mild crepitus with manipulation of the patella.  X-rays revealed a normal left knee.  The examiner stated that the left knee was currently asymptomatic; however, based on the clinical evaluation, the diagnosis was chondromalacia patella.  The examiner opined that chondromalacia patella was not as likely as not related to his active service.  

The Veteran was afforded a second VA examination in November 2008.  The Veteran reported that he still did ground maintenance part time.  The Veteran complained of pain off and on with variations in intensity in the left knee.  There was occasional clicking, snapping and some grinding.  X-rays showed calcified cartilages, strong wear and tear, and bipartite condition in the kneecap.  After physical examination, the examiner provided diagnoses regarding the left knee of congenital bipartite patellae, chondromalacia patella, and metabolic chondrocalcinosis or pseudogout.  The examiner opined that there was a mix of pre-existing and congenital afflictions with likely aggravation in military service.  The examiner also opined that he agreed with the prior rating examination, which indicated that approximately half of the Veteran's current symptoms were related to service.  In rendering these opinions, the examiner did not specify whether he was referring to the left knee, the right knee, or both knees.  Specific to the left knee, the examiner opined that this condition was not caused or aggravated by the right knee.  In a December 2008 addendum, the examiner reiterated that the condition of the left knee was not caused or aggravated by the service-connected right knee and that the left knee pathology existed in its own right.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a left knee disability.  The Board notes that service treatment records showed one incident of treatment for a left knee injury in 1968, with no further treatment or complaints of left knee pain during the Veteran's active service.  

Moreover, post-service VA treatment records are silent to any complaints of or treatment for a left knee disability.  At his June 2007 VA examination, the Veteran stated that he never had any problems with the left knee during his active service.  Thus, to the extent the Veteran may have had any symptomatology in service; such symptomatology would appear to have been acute and transitory and to have resolved prior to his separation.  Therefore, the Board finds that a left knee disability did not manifest during a period of active service.  

In this case, as noted above, the Veteran was first diagnosed with chondromalacia patella of the left knee in June 2007 - over a year after active service.  In addition, he was diagnosed with chondrocalcinosis or pseudogout by the November 2008 VA examiner.   The Board points out that the most competent, persuasive evidence of record weighs against the a medical nexus between these later diagnosed conditions and service.  In this regard, the Board notes that the June 2007 VA examiner stated that the left knee was asymptomatic, and opined that the diagnosed chondromalacia patella of the left knee was not as likely as not related to his active service.  Additionally, the VA November 2008 examiner concluded that the Veteran's left knee pathology existed in its own right and was not caused or aggravated by the service-connected right knee condition.  

To the extent the November 2008 VA examiner diagnosed the Veteran with congenital bipartite patellae, the Board notes that congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation subject to service connection.  See 38 C.F.R. § 3.303(c) (2010).  VA regulations specifically prohibit service connection for congenital and/or development defect unless it is subject to a superimposed disease or injury which creates additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  In this case, as discussed above, there is no evidence of a superimposed disease or injury to the left knee that created additional disability during service.

The Board also notes that the November 2008 VA examiner stated that he would follow the recommendation of the previous VA examiner that approximately one-half of the Veteran's current symptoms were related to military service; however, a review of that previous report indicates that the June 2007 VA examiner was referring the right knee rather than the left knee.  This is also apparent based on the negative opinion the June 2007 VA examiner provided with regard to the Veteran's left knee disability's relationship to his service.  

While the Veteran might sincerely believe that his left knee disability was caused or aggravated by his service-connected right knee disability, as a lay person he is not competent to render an opinion requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As discussed above, the probative medical opinions of record are against the claim. 

Accordingly, the Board must conclude that the preponderance of the evidence is against this claim.
  


ORDER

Service connection for a left knee disability, to include as secondary to a right knee disability is denied.


REMAND

The Veteran contends that he has hearing loss and tinnitus related to noise exposure during active duty.  

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  That letter, introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure.

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for:  Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability.

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.

In such cases, where there is sufficient evidence of a current disability and the in-service exposure to hazardous noise is conceded based on the Duty MOS Noise Exposure Listing, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.  The level of probability of exposure conceded, such as "Highly Probable" or "Moderate," should be included in the information provided to the examiner in the body of the examination request.

Finally, it was noted that the Duty MOS Noise Exposure Listing is not an exclusive means of establishing a Veteran's in-service noise exposure.  Claims for service connection of hearing loss must be evaluated in light of all evidence of record in each case, including treatment records and examination results.

The Veteran's DD 214 for his first period of active duty reflects that his military specialty and title was construction machinist (P62J20).  During his second period of active duty, his DD-214 notes that his primary specialty was tracked vehicle mechanic.  Although the Duty MOS Noise Exposure Listing for Army enlisted personnel does not include construction machinist, the Board notes that similar specialties involving construction and mechanics/repair, including tracked vehicle mechanic, are listed as having a "high" probability of hazardous noise exposure.  See VBA Fast Letter 10-35 (2010).  Hence, the Veteran's exposure to hazardous noise during service is conceded.  

The report of the May 1968 pre-induction examination reflects that on audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows (in International Standards Organization (ISO) units):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
-10
-10
25
---
5
Left
-10
-10
-10
---
-10

The report of the March 1970 separation examination reflects that on audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows (in ISO units):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
15
5
30
30
20
Left
15
0
10
10
10

Based on the above results, the evidence does not reflect that the Veteran had a hearing loss disability as defined by 38 C.F.R. § 3.385 during his first period of active duty; however, the findings do show a shift in pure tone thresholds.  

A July 1973 report of a periodic examination for the National Guard reflects that on audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows (in ISO units):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
20
15
40
---
35
Left
10
15
15
---
0

Based on the above results, the Veteran met the requirements under 38 C.F.R. 
§ 3.385 for a hearing loss disability in the right ear, but not the left.  The Veteran was given an H2 profile, indicating that he had a hearing defect.

Periodic examinations for the National Guard conducted in April 1978, August 1982 and October 1986, March 1990, February 1994, February 1996 show similar audiometric results showing right ear hearing loss, but not left ear hearing loss.  

An October 2000 report of a periodic examination for the National Guard reflects that on audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows (in ISO units):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
5
55
50
45
Left
15
15
10
35
40

Based on the above results, the Veteran met the requirements under 38 C.F.R. 
§ 3.385 for a hearing loss disability in both ears.  It was noted that the Veteran had hearing loss and he was given an H2 profile.  

Prior to the Veteran's second period of active duty, a November 2004 Report of Medical Examination reflects that on audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows (in ISO units):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
15
0
EF
50
55
Left
5
10
20
EF
40

The abbreviation "EF" indicates that the test was incomplete and retesting was suggested.  It was noted that the Veteran had significant hearing loss in the right ear.  The Veteran said that there was no history of trauma, but that he had always worked around noise and that he now used hearing protection.  

A January 2005 reference audiogram reflects that on audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows (in ISO units):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
0
0
45
55
50
Left
0
5
20
45
45

It was noted that the Veteran had routine noise exposure and had high frequency hearing loss.

An April 2006 reference audiogram reflects that on audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows (in ISO units):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
0
55
50
45
Left
0
5
30
50
45

A September 2006 post-deployment health assessment indicated the Veteran reported that he had hearing loss and ringing in his ears.  Further evaluation was recommended for progressive hearing loss.  

The report of a June 2007 VA examination reflects Veteran complaints of gradually decreased hearing with a marked difference occurring over the past six months.  He also reported a history of being knocked unconscious at the age of 14-15 after falling 50 to 60 feet.  He said that he was a vehicle mechanic in Iraq from 2005 to 2006, but wore hearing protection.  During civilian life, he said he worked in grounds maintenance and wore hearing protection.  Previously, he said he worked in hearing system maintenance for 30 years and was exposed to some noise, but not much.  Recreational exposure included using power tools to do construction work at home, for which he used hearing protection for the past 10 years.  The Veteran also reported a family history of hearing loss with both his father and brother experiencing hearing loss of unknown etiology as adults.  

On audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows (in ISO units):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
5
60
35
35
Left
10
5
50
50
55

Speech discrimination scores were 94 percent in the right ear and 92 percent in the left ear.  The diagnoses were moderately severe sloping to mild sensorineural hearing loss from 2000 to 4000 Hertz in the right ear and mild sloping to moderately severe mixed hearing loss from 1500 to 4000 Hertz in the left ear.  

After the thorough review of the record, the examiner opined the Veteran's current hearing loss was less likely as not related to noise exposure during military service.  The rationale given included that Veteran's history for hearing loss in family members as well as for head trauma at the age of 15.  The examiner stated that when the Veteran entered service three to four years after the incident, there was a significant asymmetry in the thresholds at entrance in the 2000 to 3000 Hertz region with the right ear being poorer than the left.  Further the examiner reasoned that hearing loss related to noise exposure was not known to be progressive after the fact; hearing loss is not known to progress after the noise is removed.  

The Board finds that the rationale provided for June 2007 VA examiner's medical opinion is inadequate.  Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  Here, the June 2007 VA examiner based his or her opinion, at least in part, on the fact that the Veteran said he had had a head trauma prior to service.  However, the Board finds that there is insufficient evidence establishing that hearing loss clearly and unmistakably existed prior to service.   Furthermore, the examiner did not consider whether the Veteran's progressive hearing loss was aggravated by hazardous noise exposure during service.  

As regards tinnitus, service treatment records reflect complaints of ringing in the ears in a September 2006 post-deployment report of medical history.  Service treatment records are otherwise silent to complaints of tinnitus, including ringing in the ears.

Post-service VA treatment records are silent to any complaints of ringing in the ears.  However, the Veteran submitted statements contending that he currently had tinnitus related to his active duty.

The Veteran was afforded a VA examination in June 2007.  The Veteran complained of gradually decreased hearing, and occasional momentary lightheadedness.  However, the Veteran denied any humming, buzzing, or ringing in the ears.  Therefore the examiner did not provide a diagnosis of tinnitus nor did he provide an opinion regarding whether tinnitus was related to active service.

Based on the foregoing, it is unclear whether the Veteran has a current diagnosis of tinnitus related to active service.  Thus, a VA examination should be provided to determine whether the Veteran has a current diagnosis of tinnitus, and provide an opinion as to whether it is as likely as not that the Veteran's tinnitus is related to active service, including any reported noise exposure during active service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination, by an ENT (ear, nose, and throat) physician, at a VA medical facility.  All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  The examiner is instructed that the Veteran's exposure to hazardous noise in service is highly probable.  

The physician is requested to confirm whether the Veteran currently has a hearing loss disability under the provisions of 38 C.F.R. § 3.385 and, if so, whether it is at least as likely as not (a 50 percent probability or greater) that such hearing loss is related to, or aggravated by, his active service.  

The physician is also requested to determine whether the Veteran has a current diagnosis of tinnitus, and if so, whether it is at least as likely as not (a 50 percent probability) that the Veteran's tinnitus is related to his active service, including any noise exposure during active service.  

All opinions provided are to include sustainable reasons and bases, with references, when necessary, to information in the claims folder.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and given the requisite opportunity to respond.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Sonja A. Mishalanie
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


